             Case 6:19-cv-00318-MC              Document 6      Filed 03/07/19       Page 1 of 5




                                   UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON



American Medical Association et al.                                          6: 19-cv-00318-MC
                                                              Case No.: - -- -- -- - -
                            Plaintiff( s),
                                                             APPLICATION FOR SPECIAL
 V.                                                          ADMISSION -PRO HAC VICE


Alex M. Azar II et al.

                            Defendant(s).



                  Application for Pro Hae Vice Admission and CM/ECF Registration

          Attorney Carrie Y. Flaxman                                requests special admission pro hac
 vice to the Bar of the United States District Court for the District of Oregon in the above-
 captioned case for the purposes of representing the following party(s):
 Planned Parenthood Federation of America, Inc., Planned Parenthood of Southwestern Oregon,
 Planned Parenthood Cohimbja Willamette Thomas N Ewing M D and Michele P Megregian        c NM
          In support of this application, I certify that: 1) I am an active member in good standing
 with the D.C.                  State Bar; and 2) that I have read and am familiar with the Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
 Cami, and this Court's Statement of Professionalism.
          I understand that my admission to the Bar of the United States District Court for the
 District of Oregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter.

            (1)      PERSONAL DATA:
                     Name: Flaxman                         Carrie                        Y.
                             (Last Name)                  (First Name)                   (Ml)          (Suffu)
                     Agency/firm affiliation: Planned Parenthood Federation of America
                     Mailing address:      1110 Vermont Avenue, N.W., Suite 300

                     City: Washington                                    State: DC            Zip: _2_00_0_5_ _
                     Phone number: (202) 973-4800                 Fax number: (202) 296-3480
                                   - - - - -- - - -- -
                     Business e-mail address: carrie.flaxman@ppfa.org
                                              ---------------------
 U.S. District Court - Oregon                                Application for Special Admission - Pro Hae Vice
 [Rev. 1 l/2018]                                                                                   Page I of4
         Case 6:19-cv-00318-MC              Document 6     Filed 03/07/19       Page 2 of 5




          (2)     BAR ADMISSION INFORMATION:
                  (a)      State bar admission(s), date(s) of admission, and bar number(s):
                           See attached .


                  (b)      Other federal court admission(s) and date(s) of admission :
                           See attached.




          (3)     CERTIFICATION OF DISCIPLINARY ACTIONS:
              E] I am not now, nor have I ever been subject to any disciplinary action by any
                  state or federal bar association.

              D   I am now or have been subject to disciplinary action by a state or federal bar
                  association. (See attached letter of explanation.)

          (4)     CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                  Pursuant to LR 83-3, J have professional liability insurance, or financial
                  responsibility equivalent to liability insurance, that meets the insurance
                  requirements of the Oregon State Bar for attorneys practicing in this District,
                  and that will apply and remain in force for the duration of the case, including
                  any appeal proceedings.

          (5)     CM/ECF REGISTRATION:
                  I acknowledge that l will become a registered user of the Court's case
                  management and electronic case filing system (CM/ ECF) upon approval of
                  this application, and I will receive electronic service pursuant to Fed. R. Civ. P.
                  5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hae Vice Admission: 1 have read and understand the
requirements of LR 83-3, and I ce11ify that the above information is true and correct.


         DATED:




                                                      c~(Signature)
                                                                      l/f
                                                                      J ·
                                                                            +le~



U.S. District Court - Oregon                            Application for Special Admission - Pro Hae Vice
[Rev. 11 /2018]                                                                               Page 2 of4
          Case 6:19-cv-00318-MC           Document 6        Filed 03/07/19        Page 3 of 5




REQUIREME T TO ASSOCIAFfE WITH LOCAL CO . SEL:

LR 83-3(a)(l) require applicants for pro hac 1 i ·e admission to associat vvith local counsel,
unless r¥que ting a wai er of th . r quirem nt undei· LR 45- l .

To request a. waiver f the requirement to ass ciate with 1 cal counsel u11der LR 45- 1, check the
following box:

   D    I seek admission for the limited purpose of filing a motion related to a subpoena that this
        Court did not is ue. Pursuant to LR 4 ~ ~ l (b), ] reque t a \Vaiver of the LR 8~- (a) 1)
        requirement to a sociate witl1 local c unsel and therefore do not include a certification
        from local counsel with this application.

To associate with local counsel, complete the following section and obtain the signature oflocal
counsel.

Name:    Sacks                                          Jeremy                         D.
        - - - -- -- - -- -- -- --(First
                  (Last Name)
                                  - --     -- - - - - - -
                                        Name)
                                                          - - - -(Suffix)
                                                        (Ml)
                                                                  ---

OSB number: 9·94262
                 -------------
Agency/firm affiliation: _s_to_e_l_R_iv_e_s_L_L_P_ _ _ __ __ _ _ _ _ _ _ _ _ __ _ _ _ __

Mailing address:   760   SW Ninth Avenue , Suite 3000

City: Portland                                                    State: OR             Zip: _9_72_0_5_ _

Phone number: (503) 224-3380
              - ---------------- Fax nun ber: (503) 220-2480                1


Business e-mail addres : jeremy.sacks@stoel.com
                        ---- ------ -------- ---------

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that r will serve as designated local counsel in case
number 6: 19-cv-003 18-MC .


DATED:       March 7 2019


                                                 sl Jeremy D. Sacks
                                               (Signature of Local Counsel)



U.S. Diistrict Coon- Oregon                              Ajpplication for Special Admission - Pro Hae Vice
[&ev. I'. l /101 &]                                                                             Page 3 of 4!
           Case 6:19-cv-00318-MC     Document 6        Filed 03/07/19      Page 4 of 5




                                    COURT ACTION
                                         Carrie Y. Flaxman
Application for pro ha vice admission by_ _ _ __ __ __ _ _ __                  in ca:se nunaber:
6: i 9-cv-00318-MC         is hereby:



    D Approved subject to payment of fees.
    D Denied.


DAT D:
           ---------------




                                             Judge




 .S. Diistrid Co111rt - Oregon                       Applieation for Special Admission - Pro Hae Vice
(Rev. 11/201 8]                                                                           Page 4 of4
         Case 6:19-cv-00318-MC          Document 6    Filed 03/07/19     Page 5 of 5




                            BAR ADMISSIO T INFORJ\,IATIO

                                      Carrie Y. Flaxman


            State Bar/Federal Courl.                   Admission Date        Bar/Com1 .o.

State Bar of Pem1sylvania                            December 9, 1996      78575

District of Columbia                                 June 5, 1998          458681

U.S. District Comt fi r the District of Columbia     March 1, 1999         458681

U.S. District Court for the Eastern District of      August 4, 1997        NIA
Pennsylvania
U.S . Court of Appeals for the Third Circuit         August 4, 1997        NIA

U.S. Court of Appeals for the Fourth Circuit         February 5, 2003      NIA

U.S. Court of Appeals for the Fifth Circuit          May 9, 2012           NIA

U.S. Court of Appeal for the Sixth Circuit           January 5, 1999       NIA

U.S. Court of Appeals for the Seventh Circuit        August 23, 2013       NIA

U.S. Court of Appeals for the Eighth Circuit         July 12, 2016         NIA

U.S. Court of Appeals for the Ninth Circuit          July 2, 2018          NIA

U.S . Court of Appeals for the Eleventh Circuit      September 5, 2014     NIA

U.S. Court of Appeal for the District of Columbia    July 31, 2018         61131

U.S. Supreme Court                                   March 20, 2000        NIA
